Citation Nr: 1811382	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A transcript is of record.

In July 2017, the Court of Appeals for Veterans Claims (Court) vacated and remanded a February 2016 Board decision with respect to the present issues on appeal.  The Court deemed a separate issue of entitlement to a disability rating greater than 10 percent for left heel scar to be abandoned by the Veteran.


FINDINGS OF FACT

1.  The Veteran's current left knee disability was incurred in service.  

2.  The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have been met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The Veterans Claims Assistance Act obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed further below, the Board grants service connection for both claims on appeal, which represents a complete grant of the benefits sought on appeal, and does not necessitate an analysis of the duties to notify and assist.

II. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that for certain chronic diseases, such as organic diseases of the nervous system (e.g. tinnitus), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Board grants service connection for both claims on a direct basis under the provisions of 38 C.F.R. § 3.303, further discussion of presumptive service connection for chronic diseases is unnecessary.

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).

When all evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Analysis

A. Left Knee Disability

The Veteran suffers from a left knee disability that he contends was incurred in service.  In July 2017, the Court found that a December 2011 VA examination report, which the Board relied upon in denying service connection for a left knee disability, may have been based on an incomplete factual premise in light of the Veteran's later statements that he suffered from recurring knee pain while in service.  Evidence received since the Court's July 2017 decision renders the issue moot and entitles the Veteran to service connection for a left knee disability.  

In its February 2016 decision, the Board found the December 2011 VA examination report that opined against a causal relationship between the Veteran's left knee disability and a documented in-service obstacle course knee injury to probatively outweigh an October 2015 private opinion to the contrary.  In opining against such a causal relationship, the 2011 VA examiner noted the Veteran's service treatment records to be devoid of further issues concerning the left knee.  The Board rejected the October 2015 private opinion on the ground that the opinion's statement that the Veteran's left knee pain "could be" related to an in-service left knee injury was no more than speculative.  

Subsequent to the July 2017 Court decision, the Veteran submitted a January 2018 private opinion reflecting a diagnosis of left knee chondromalacia and opining the Veteran's ensuing symptoms to be at least as likely as not related to an in-service obstacle course left knee injury in February 1985.  The January 2018 private physician noted that he reviewed both the Veteran's service and post-service treatment records.  The Veteran has maintained, and the January 2018 private opinion notes, that he did not complain of or seek further treatment for his left knee in-service and thereafter out of fear of potential interference with his in-service and post-service occupation as a police officer.

The Board now finds the weight of the evidence in relative equipoise as to whether the Veteran's left knee disability is related to service.  The Veteran has proffered credible reasons for seeking no further medical treatment in light of his circumstances.  The Veteran also submitted a January 2018 private medical opinion attesting to a causal relationship between his left knee disability and service in non-speculative terms.  Additionally, as the Court noted, the December 2011 VA examination report did not reflect consideration of the Veteran's contentions as to recurring pain in-service, and is thus outweighed by the January 2018 private medical opinion.  As such circumstances now shift the evidence into equipoise, 
service connection for a left knee disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Tinnitus

The Veteran currently suffers from tinnitus that he contends was incurred in service.  In July 2017, the Court found that the Board erred in relying upon a December 2011 VA audiology examination to deny service connection for tinnitus in February 2016.  Specifically, the Court noted that the December 2011 VA examiner cited a lack of exposure to in-service acoustic trauma for finding no relationship between any current tinnitus and service.  However, the Veteran subsequently claimed several instances of in-service acoustic trauma for which the Board made no credibility findings.  Such events include exposure to aircraft noise while on flight line security details, firearms noise, and chiefly, exposure to a "ground burst simulator" detonated in close proximity.  The Court thus remanded the issue to the Board as the record raised the possibility that the December 2011 VA examiner was predicated on incomplete or inaccurate facts.

The Veteran most recently submitted a January 2018 personal statement attesting that he suffered from tinnitus since service, documentation indicating that he completed training that involved the use of ground burst simulators, and a January 2018 buddy statement from an individual attesting that both he and the Veteran underwent such training and experienced the claimed acoustic trauma exposures.  In light of such evidence, which the Board discerns no reason to find incredible, the Board concedes exposure to in-service acoustic trauma in the manner claimed by the Veteran.

The Veteran is competent to testify to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted, including ringing in the ear.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

As the Veteran is solely competent to report tinnitus, the question now turns to whether the Veteran's reports of tinnitus in and since service are credible.  In February 2016, the Board deemed the Veteran's testimony to be incredible with respect to his reporting of tinnitus symptoms.  The Board noted that the Veteran did not seek treatment for tinnitus, reported differing accounts as to duration of symptoms, and found assertions of in-service noise exposure inconsistent with findings of no evidence of noise damage in the Veteran's ears from a hearing loss standpoint.  

The Board now finds such credibility issues to be diminished based on further evidence and development in this case.  Specifically, the Veteran's assertions as to in-service noise exposure are now understood to have occurred as fact, and the Veteran submitted an October 2017 lay statement from his spouse supporting the contention that he suffered from ringing in the ears since service. 

The record presents two conflicting medical opinions concerning the etiology of the Veteran's tinnitus.  As stated earlier, the December 2011 VA examination opining against any relationship between tinnitus and service must now be considered inadequate due to predication on incomplete facts.  In its February 2016 decision, the Board deemed a contrary November 2015 private opinion as merely speculative for stating that it was, "impossible to determine if the Veteran's complaints are due specifically to his time of loud noise exposure while in the military. . . . [I]t is clearly proven beyond any degree of reasonable certainty that loud noise exposure increases chances of eventually suffering from tinnitus. . . ."  While neither medical opinion is wholly adequate for VA purposes, the Board shall not deem this fatal to the claim, or warranting of remand.  The Board notes that lay evidence may be competent to establish medical etiology or nexus in some cases, and tinnitus is one of the few conditions for which the Veteran is solely competent to report its occurrence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Additionally, the November 2015 private opinion is at least predicated on the fact that the Veteran suffered in-service acoustic trauma, and suggests that the Veteran's current tinnitus was caused by military acoustic trauma.  

As noted earlier, service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board thus finds that the Veteran's subsequently submitted evidence, coupled with Court-identified deficiencies that undermine the negative evidence upon which the Board staked its previous denial, to now place all current evidence of record in at least relative equipoise as to whether the Veteran's tinnitus was incurred in service.  Consequently, the evidence sufficiently supports direct service connection for tinnitus.

As the evidence is at least in relative equipoise, the Board grants service connection for tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connectin for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


